Affirmed in Part, Reversed and Remanded in Part, and Majority and
Dissenting Opinions filed August 4, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00313-CR

                   ALVIN WESLEY PRINE, JR., Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 75th District Court
                            Liberty County, Texas
                       Trial Court Cause No. CR30786


                      MAJORITY OPINION

      A jury found appellant Alvin Wesley Prine, Jr. guilty of sexual assault. See
Tex. Penal Code Ann. § 22.011(a)(1) (Vernon 2011).               The jury assessed
punishment at 20 years’ confinement and a fine of $8,000.00. Appellant contends
that (1) the evidence was legally insufficient to support the jury’s verdict; (2) the
jury charge allowed the jury to reach a non-unanimous verdict; and (3) appellant’s
counsel was ineffective. We affirm appellant’s conviction; however, because we
conclude that appellant received ineffective assistance from his appointed counsel
during the punishment phase, we remand for a new punishment proceeding.

                                         BACKGROUND

       Complainant and her boyfriend participated in a trail ride on December 1,
2012. After the trail ride, a number of the riders camped out and held a party in a
field behind a bar in Dayton, Texas. Complainant became very intoxicated and
passed out at some point during the early morning hours of December 2.
Complainant’s boyfriend and another individual carried complainant to a nearby
pickup truck and laid her down in the back seat.

       Later, complainant’s boyfriend went to check on complainant. When he
tried to open the door to the truck, somebody pulled it closed from inside.
Complainant’s boyfriend heard complainant calling for him from inside the truck,
and when he looked in through the window he saw someone on top of
complainant. Complainant appeared to be naked from the waist down.

       Complainant’s boyfriend jerked the truck’s door open and encountered
appellant — whom the boyfriend had known for more than 10 years — on top of
complainant. Appellant got out from the other side of the truck, ran to his own
truck, and drove off. Based on witnesses’ description of appellant, police arrested
appellant as he was driving down the road shortly after the incident.

       Appellant was charged with the sexual assault of complainant. After a trial
in March 2015, a jury found appellant guilty. This appeal ensued.1


       1
         This appeal was transferred to the Fourteenth Court of Appeals from the Ninth Court of
Appeals. In cases transferred by the Supreme Court of Texas from one court of appeals to
another, the transferee court must decide the case in accordance with the precedent of the
transferor court under the principles of stare decisis if the transferee court’s decision would have
been inconsistent with the precedent of the transferor court. See Tex. R. App. P. 41.3.

                                                 2
                                     ANALYSIS

I.    Legal Sufficiency of the Evidence

      In his first issue, appellant contends the evidence was legally insufficient to
support his sexual assault conviction because the evidence demonstrates only an
attempted sexual assault.

      A.      Standard of Review

      The legal sufficiency standard of review is the only standard we apply in
determining whether the evidence is sufficient to support each element of a
criminal offense that the State is required to prove beyond a reasonable doubt.
Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010). When reviewing
the legal sufficiency of the evidence, we consider all of the evidence in the light
most favorable to the verdict to determine whether, based on that evidence and the
reasonable inferences therefrom, a jury was rationally justified in finding guilt
beyond a reasonable doubt. Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim.
App. 2013).     In making this review, we consider all evidence in the record,
whether it was admissible or inadmissible. Winfrey v. State, 393 S.W.3d 763, 767
(Tex. Crim. App. 2013). Direct evidence and circumstantial evidence are equally
probative, and circumstantial evidence alone may be sufficient to uphold a
conviction so long as the cumulative force of all the incriminating circumstances is
sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809 (Tex.
Crim. App. 2015).

      The jury is the sole judge of credibility and weight to be attached to the
testimony of witnesses. Temple, 390 S.W.3d at 360. We defer to the jury’s
responsibility to fairly resolve or reconcile conflicts in the evidence, and we draw
all reasonable inferences from the evidence in favor of the verdict. Isassi v. State,


                                         3
330 S.W.3d 633, 638 (Tex. Crim. App. 2010). In conducting a sufficiency review,
we do not engage in a second evaluation of the weight and credibility of the
evidence, but only ensure the jury reached a rational decision. Young v. State, 358
S.W.3d 790, 801 (Tex. App.—Houston [14th Dist.] 2012, pet. ref’d).

      B.    Discussion

      Substantial evidence was presented at trial that appellant was in the vehicle
with complainant. The defense conceded the issue in its closing argument and
argued that the jury should consider the lesser-included offense of attempted sexual
assault.

      Appellant contends on appeal that the evidence was legally insufficient to
support the jury’s finding of sexual assault. Appellant argues that no evidence was
presented regarding how long appellant was in the truck; no one testified to seeing
appellant penetrating or touching complainant’s vagina; and the only person who
testified that a sexual assault occurred was complainant, who could not identify the
perpetrator. Appellant further contends that there was no physical evidence linking
appellant to a sexual assault — the results of complainant’s sexual assault
examination did not reveal appellant’s DNA. We summarize the relevant evidence
below.

      Complainant testified at trial that she remembered “somebody . . . poking
around with their penis in [her] private area” in the backseat of the truck. She
testified that she initially thought it was her boyfriend, but when the individual
started talking she realized it was not and called for her boyfriend. Complainant
could not remember what happened next. Complainant also did not know who
assaulted her and testified that she could not remember ever having seen appellant
before.


                                         4
      Complainant later testified that she remembered somebody having sex with
her and “somebody putting their penis into [her],” but she could not remember who
the individual was. Complainant testified that, as a result of the sexual assault, she
was so sore she had trouble sitting down for the next two days.

      Complainant’s boyfriend testified that when he jerked open the door of the
truck, he saw appellant on top of complainant. He had no doubt it was appellant
because he had known appellant for more than 10 years and appellant’s face was
within a foot of his face. The boyfriend testified that complainant was naked from
the waist down and that appellant was “[b]etween her legs.” The boyfriend further
testified, however, that he did not know if appellant’s penis had touched or
penetrated complainant’s vagina.       When the boyfriend confronted appellant,
appellant “cussed [him] and took off.”

      Two other individuals who were at the field party saw appellant get inside
the backseat of the truck. The first witness testified that he saw appellant get in the
truck with complainant and saw that “[t]hey were laying down,” but could not tell
if they were clothed or not.

      The second witness testified that before appellant went into the truck,
appellant said something along the lines of “I bet I can get her pants off.” The
witness later walked by and saw appellant in the backseat of the truck with
complainant, and saw that complainant “didn’t have any clothes on.” After the
confrontation between appellant and complainant’s boyfriend, the witness saw that
appellant was “pulling his pants up” as he got out of the truck.            On cross-
examination, the second witness conceded that he did not see whether appellant
also pulled his underwear up.

      In addition to the two witnesses who saw appellant getting into the truck,
two other witnesses testified that they saw appellant get out of the truck after the
                                          5
confrontation. One of them testified that when complainant’s boyfriend opened
the truck door, he said, “Why are you trying to have sex with my girl? She’s 19,
and you’re 54.”        She could not say whether appellant was having sex with
complainant, but testified that when appellant got out of the truck he was
“shuffling” in his blue jeans.

       The other witness testified that when complainant’s boyfriend opened the
truck door he threw his beer and said, “[Appellant] is fucking my girl.” She
testified that appellant went out the other door and was “trying to put his pants on,”
before he took off running.

       The jury could have concluded beyond a reasonable doubt that appellant
sexually assaulted complainant based on complainant’s testimony that she
remembered “somebody putting their penis into [her]” and that she was sore for
several days after the incident; the boyfriend’s testimony that appellant was on top
of complainant in the backseat of the pickup truck, that complainant was naked
from the waist down, and that appellant was “[b]etween her legs;” one witness’s
testimony that he saw appellant climb into the backseat of the truck and later saw
appellant and complainant “laying down;” another witness’s testimony that he saw
appellant in the backseat with complainant, who “didn’t have any clothes on;” and
the testimony from several witnesses that appellant fled the scene after the
confrontation and was pulling his pants up as he ran away. 2 See, e.g., In re E.I.G.,

       2
          Appellant points to evidence suggesting that a second individual, David Ramirez,
possibly was involved in the sexual assault. Ramirez allegedly also was charged with the sexual
assault of complainant, but the outcome of that proceeding, if it took place, is not in our record.
Appellant contends that Ramirez was the one who sexually assaulted complainant, and that
appellant subsequently was attempting to assault complainant but was caught before he was able
to complete the assault.
       Testimony was presented at trial that appellant and Ramirez were together when
appellant opened the truck door and climbed inside. One witness testified that he saw Ramirez
with feces on his hand, and the evidence indicated that complainant’s pants (which were found
                                                6
346 S.W.3d 644, 647 (Tex. App.—El Paso 2009, no pet.) (evidence that appellant
was in bedroom with victim for 45 minutes, another person saw appellant on top of
victim and appellant immediately jumped off, victim was naked from the waist
down, victim later testified that her vagina hurt, and appellant told the witness that
he had had sex with victim was sufficient to support sexual assault conviction even
though no physical evidence connected appellant to crime, no witnesses saw
appellant actually engaged in sexual assault, and victim could not identify
appellant because she was unconscious at the time); see also Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007) (“Circumstantial evidence is as probative as
direct evidence in establishing the guilt of an actor, and circumstantial evidence
alone can be sufficient to establish guilt.”). Viewing the above evidence in the
light most favorable to the verdict, we conclude based on that evidence and the
reasonable inferences therefrom that the jury was rationally justified in finding
appellant guilty of sexual assault beyond a reasonable doubt.

       Appellant’s first issue is overruled.

II.    Jury Unanimity

       In his second and third issues, appellant contends that the trial court’s jury
charge was erroneous because it allowed the jury to arrive at a non-unanimous
verdict.




on the floor of the backseat) had been soiled with feces. No witnesses ever saw Ramirez inside
the truck.
        At most, the evidence suggests that Ramirez may have touched complainant’s soiled
clothing. Even if the jury believed that Ramirez assaulted complainant, that did not preclude the
jury from also concluding that appellant sexually assaulted complainant.


                                               7
       A.    Standard of Review

       We review claims of charge error under a two-pronged test. Almanza v.
State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1984) (op. on reh’g); Rolle v. State,
367 S.W.3d 746, 757 (Tex.App.—Houston [14th Dist.] 2012, pet. ref’d). We first
determine whether error exists. Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim.
App. 2005); Rolle, 367 S.W.3d at 757. If error exists, we then evaluate the harm
caused by that error. Ngo, 175 S.W.3d at 743; Rolle, 367 S.W.3d at 757. The
degree of harm required for reversal depends on whether error was preserved in the
trial court. If error was not preserved, it must be “fundamental” error and requires
reversal only if it was so egregious and created such harm that the defendant “has
not had a fair and impartial trial.” Barrios v. State, 283 S.W.3d 348, 350 (Tex.
Crim. App. 2009) (quoting Almanza, 686 S.W.2d at 171); Rolle, 367 S.W.3d at
757.

       B.    Jury Charge

       A person commits the offense of sexual assault if he “intentionally or
knowingly: (A) causes the penetration of the anus or sexual organ of another
person by any means, without that person’s consent; (B) causes the penetration of
the mouth of another person by the sexual organ of the actor, without that person’s
consent; or (C) causes the sexual organ of another person, without that person’s
consent, to contact or penetrate the mouth, anus, or sexual organ of another person,
including the actor.” Tex. Penal Code Ann. § 22.011(a)(1). The State did not
allege that appellant caused the penetration of complainant’s mouth with his sexual
organ; therefore, only the first and third manners of commission of the offense are
relevant here.

       The jury charge stated in relevant part:


                                          8
       You must decide whether the State has proved, beyond a reasonable
       doubt, four elements. The elements are that:
       1. On or about the 2nd day of December, 2012, in Liberty County,
          Texas,; [sic] and
       2. Without the consent of [complainant],
       3. The defendant, [appellant], did then and there intentionally or
       knowingly;
       4. Cause
              a. the penetration of the sexual organ of [complainant]
                      i. by [appellant’s] finger, or
                      ii. by [appellant’s] penis,
              b. OR, cause the contact of the sexual organ of [complainant]
                 by [appellant’s] penis.
       You must all agree on elements 1, 2, 3, and 4 listed above.
       If you all agree the State has proved each of the four elements listed
       above, you must find the defendant “guilty.”
       If you all agree the State has failed to prove, beyond a reasonable
       doubt, one or more of elements 1, 2, 3, and 4 listed above you must
       find the defendant “not guilty.”
       If you should find from the evidence that the defendant is not guilty,
       or if you have a reasonable doubt as to whether the defendant is guilty
       thereof, then you will acquit the defendant and of Sexual Assault, and
       next consider whether the Defendant is guilty of the lesser included
       offense of Criminal Attempted Sexual Assault.[3]




       3
         The jury charge generally followed Count I of the indictment, which contained three
paragraphs alleging (1) penetration of complainant’s sexual organ by appellant’s finger; (2)
penetration of complainant’s sexual organ by appellant’s penis; and (3) contact of complainant’s
sexual organ by appellant’s penis.
        The indictment also included a second count — which alleged that appellant penetrated
complainant’s anus with his finger — but the State abandoned the second count before
deliberations.

                                               9
      C.     Jury Unanimity Generally and as it Relates to the Charged
Offense

      Under Texas law, jury unanimity is required in all criminal cases. Jourdan
v. State, 428 S.W.3d 86, 94 (Tex. Crim. App. 2014). Unanimity in this context
means each juror agrees that the defendant committed the same, single, specific
criminal act. Ngo, 175 S.W.3d at 745. Jury unanimity is required on the essential
elements of the offense, but is generally not required on the alternate modes or
means of commission. Pizzo v. State, 235 S.W.3d 711, 714 (Tex. Crim. App.
2007) (citing Jefferson v. State, 189 S.W.3d 305, 311 (Tex. Crim. App. 2006)). It
is proper for an indictment to allege different means of committing the same
offense and for the jury to be charged disjunctively. See Kitchens v. State, 823
S.W.2d 256, 258 (Tex. Crim. App. 1991).

      It can be difficult to determine whether subsections of a statute allege
different means of commission of a single offense, or whether each subsection
constitutes a discrete statutorily defined offense.

      In Vick v. State, 991 S.W.2d 830, 832-33 (Tex. Crim. App. 1999), the Court
of Criminal Appeals considered whether different subsections under the aggravated
sexual assault statute constituted discrete statutorily defined offenses for purposes
of double jeopardy. Reviewing the elements of the aggravated sexual assault
statute, the court noted that the statute “is a conduct-oriented statute; it uses the
conjunctive ‘or’ to distinguish and separate different conduct; and its various
sections specifically define sexual conduct in ways that usually require different
and distinct acts to commit.” Id. at 833. Those considerations led the court “to
conclude that the Legislature intended that each separately described conduct
constitutes a separate statutory offense.”      Id.   The court also noted that “the



                                          10
Legislature, through the language of the statute, has rejected grouping aggravated
sexual assaults by ‘transaction.’” Id.

      Applying the concept that each subsection of the statute constituted a
discrete offense to the facts of that case, the court concluded that causing the
victim’s sexual organ to contact the defendant’s mouth and penetrating the victim’s
sexual organ with the defendant’s sexual organ were distinct offenses, “despite the
fact both are violations of a single statute.” Id.

      In Pizzo, the Court of Criminal Appeals considered whether a jury charge
improperly permitted a non-unanimous verdict on a claim of indecency with a
child where the charge alleged that the defendant engaged in sexual contact “by
touching the genitals or breasts of [the child].” 235 S.W.3d at 713. The statute at
issue provided that a person commits the offense if they engage in “sexual contact
with the child,” and defined “sexual contact” as “any touching of the anus, breast,
or any part of the genitals of another person with intent to arouse or gratify the
sexual desire of any person.” Id. at 715. Analyzing the legislative intent of the
statute and drawing guidance from its decision in Vick, the court concluded that

      “Sexual contact,” as defined in Section 22.01(B), criminalizes three
      separate types of conduct—touching the anus, touching the breast, and
      touching the genitals with the requisite mental state. Therefore, each
      act constitutes a different criminal offense and juror unanimity is
      required as to the commission of any one of these acts. Because the
      indictment charged Pizzo with touching the breasts and genitals of
      A.S. in the conjunctive, Pizzo’s right to a unanimous verdict was
      possibly violated by the trial judge’s jury instruction charging breasts
      and genitals in the disjunctive. . . . [T]he instruction here allowed the
      jury to convict Pizzo without reaching a unanimous verdict on the
      same act. It is possible that six jurors convicted Pizzo for touching the
      breasts of A.S. while six others convicted Pizzo for touching the
      genitals of A.S.
Id. at 719.

                                           11
      In Jourdan v. State, the jury charge required conviction if the jury found that
the defendant (1) contacted the victim’s sexual organ with his own sexual organ;
(2) penetrated the victim’s sexual organ with his own sexual organ; or (3)
penetrated the victim’s sexual organ with his finger. 428 S.W.3d at 90. The Court
of Criminal Appeals identified three potential jury unanimity problems, in that the
charge “authorized the jury to convict the applicant without discriminating whether
he: (1) contacted [the victim’s] sexual organ with his own sexual organ versus
penetrated her sexual organ with his own; (2) penetrated [the victim’s] sexual
organ with his own sexual organ versus penetrated her sexual organ with his
finger; or (3) contacted [the victim’s] sexual organ with his own sexual organ
versus penetrated her sexual organ with his finger.”        Id. at 94 (emphasis in
original).

      The appellant in Jourdan challenged only the second category — penile
penetration versus digital penetration. Id. With respect to that category, the court
concluded that where the only allegation was the penetration of a single orifice of a
single victim during the course of a single transaction, the penetration itself was
the offense and there was no jury unanimity requirement as to the means used to
achieve the penetration. Id. at 96.

      The court went on to analyze the other two categories of potential non-
unanimity. Regarding the first category — penile contact versus penile penetration
— the court concluded that there could not have been error because there could not
have been a lack of jury unanimity as to contact; “[e]very juror who found
penetration would by necessity have also found contact, and there could be no lack
of agreement, therefore, that appellant at least caused [the victim’s] sexual organ
to contact his own.” Id. at 97 (emphasis in original). Regarding the third category
— penile contact versus digital penetration — the court suggested that the potential

                                         12
for a non-unanimous verdict was likely error, but because the issue was not raised
on appeal the court declined to explicitly resolve the issue. Id. Based on the facts
of that case, however, the court determined that, even assuming the charge was
erroneous, the appellant did not suffer egregious harm. Id. at 98.

      Finally, in Aekins v. State, 447 S.W.3d 270 (Tex. Crim. App. 2014), the
court again emphasized that discrete acts within the same statute or subsection
each may require jury unanimity:

      A person who commits more than one sexual act against the same
      person may be convicted and punished for each separate and discrete
      act, even if those acts were committed in close temporal proximity. . .
      . The defendant might touch a child’s breast; then he touches her
      genitals. Two separate acts, two separate impulses, two separate
      crimes.
      This is true for acts violating not only different statutes, but different
      subsections of a single statute, and even different discretely prohibited
      acts within the same subsections. . . . Jury unanimity is required for
      these distinct acts, but it is not required for the different means of
      committing a single distinct act (e.g., penetrating the anus with the
      defendant’s finger, mouth, or sexual organ.) Thus, for example, the
      State might charge the defendant with a single count of aggravated
      sexual assault for penetrating a child’s sexual organ and allege several
      different means—penis, finger, mouth, or other object—if there was
      one sexual assault, but the child is uncertain of what the defendant
      used to penetrate. What matters is the sexual assault upon the victim,
      not what the defendant used to commit that discrete assault.
Id. at 278-79 (emphasis in original).

      D.     Application

      The jury charge allowed the jury to convict appellant if it found one of three
possible actions constituting sexual assault:     (1) penetration of complainant’s
sexual organ by appellant’s finger; (2) penetration of complainant’s sexual organ



                                         13
by appellant’s penis; or (3) contact of complainant’s sexual organ by appellant’s
penis.

         In his second issue, appellant contends that the charge erroneously allowed
the jury to convict appellant without unanimity as to whether appellant (1)
contacted complainant’s sexual organ with his penis; or (2) penetrated
complainant’s sexual organ with his finger. In his third issue, appellant contends
that the charge erroneously allowed the jury to convict appellant without unanimity
as to whether appellant penetrated complainant’s sexual organ with his penis or
with his finger.4

         We begin by considering appellant’s third issue.

               1.     Penetration by penis or finger

         In Jourdan v. State, the Court of Criminal Appeals considered whether it
was error for a jury charge to allow a conviction without jury unanimity regarding
“whether the appellant penetrated [the complainant] with his own sexual organ or,
instead, with his finger.”5 428 S.W.3d at 94.

         The State maintained that penetration by appellant’s penis or by his finger
constituted alternative “means of committing the same statutorily defined
offense—two ways of causing the penetration of [the complainant’s] sexual
organ.” Id. The Court of Criminal Appeals agreed, concluding that “[t]he jury was
         4
         Appellant does not contend on appeal that it was error for the jury charge to allow
conviction without unanimity based on the third possible combination of allegations in the
charge: whether appellant contacted or penetrated complainant’s sexual organ with his penis.
See Jourdan, 428 S.W.3d at 97 (“In the single transaction presented in this case, the appellant
cannot have penetrated Kemp’s sexual organ without having first contacted it.”).
         5
         The appellant in Jourdan was charged with aggravated sexual assault. 428 S.W.3d at
88 n.4, 89 n.5; see also Tex. Penal Code Ann. § 22.021(a)(1)(A) (Vernon Supp. 2015). The
aggravated sexual assault statute is identical to the sexual assault statute involved in this case,
except that it also requires an additional aggravating factor. Compare Tex. Penal Code Ann. §
22.021(a)(1)(A), with Tex. Penal Code Ann. § 22.011(a)(1).

                                                14
not required to reach unanimity with respect to whether the appellant penetrated
[the complainant] with his penis or his finger during that transaction.” Id. at 96.

      Here, the evidence at trial regarding penetration included complainant’s
testimony that she remembered “somebody . . . poking around with their penis in
[her] private area” and “somebody putting their penis into [her].” There was no
evidence presented that appellant (or anybody else) penetrated complainant’s
sexual organ with a finger.

      Even if some jurors believed that digital penetration occurred, the jury’s split
belief between penile or digital penetration — of the same orifice of the sole
complainant during the same transaction — constituted a single offense under
section 22.011(a)(1)(A), and the jury was not required to reach unanimity
regarding the means of commission. See Tex. Penal Code Ann. § 22.011(a)(1)(A)
(penetration “by any means” constitutes an offense); Jourdan, 428 S.W.3d at 96
(“We conclude that, in this case, the penetration of a single orifice (the sexual
organ) of the one victim (Kemp) during the same transaction constituted but one
offense under Section 22.021(a)(1)(A)(i), regardless of the various manner and
means by which the evidence may show that the penetration occurred. The jury
was not required to reach unanimity with respect to whether the appellant
penetrated Kemp with his penis or his finger during that transaction.”).
Accordingly, it was not error for the jury charge to allow conviction based on
penetration of complainant’s sexual organ by either appellant’s finger or penis.

      Appellant’s third issue is overruled.

             2.    Penetration by finger vs. contact by penis

      Based on the court’s charge, the jury could have convicted appellant without
reaching agreement about whether appellant caused complainant’s sexual organ to


                                          15
contact his own, or, alternatively, penetrated complainant’s sexual organ with his
finger. We must determine whether the charge was erroneous in this respect.

       Considering the same question in Jourdan, as briefly discussed above, the
Court of Criminal Appeals noted that “[t]hese two theories of . . . sexual assault
almost certainly constitute separate offenses in contemplation of Vick, since they
stem from separate subsections of the statute and constitute discretely specified
conduct by which . . . sexual assault may be committed.” 428 S.W.3d at 97.
Based on the possibility that the jury non-unanimously convicted on alternate
theories of penile contact or digital penetration, the court determined that it was
“unable to say, therefore, that the jury necessarily reached unanimity with respect
to at least one of these theories of aggravated sexual assault.” Id. at 98. Although
the court did not explicitly determine that the charge was error, it nevertheless
proceeded to conduct a harm analysis. Id. at 97-98.

       Following the court’s reasoning in Jourdan, we agree that contacting
complainant’s sexual organ with appellant’s penis and penetrating complainant’s
sexual organ with appellant’s fingers constitute two discrete offenses.                           We
conclude that the jury instruction improperly charged two separate offenses in the
disjunctive and therefore permitted a conviction on a less-than-unanimous verdict.
The jury should have been required to find unanimously beyond a reasonable
doubt that appellant committed one offense or the other, and the trial court’s
submission of a charge that did not require unanimity in this regard was error.6 We
next determine whether the error was harmful.

       6
          The jury instruction requiring that the members of the jury “must all agree on elements
1, 2, 3, and 4 listed above” was not sufficiently specific to avoid error in this instance, as the jury
may have believed they could disagree as to the manner by which element 4 was satisfied, so
long as they all agreed element 4 was satisfied by one of the possible means. See Cosio v. State,
353 S.W.3d 766, 774 (Tex. Crim. App. 2011) (“Further, as in Ngo, the standard, perfunctory
unanimity instruction at the end of each charge did not rectify the error. The jury may have
                                                  16
               3.     Harm analysis

       Appellant did not object to the jury charge and therefore did not preserve
error. Accordingly, appellant must establish that he suffered egregious harm from
the error in order to warrant reversal of his conviction. See Almanza, 686 S.W.2d
at 171.

       “An egregious harm determination must be based on a finding of actual
rather than theoretical harm.” Arrington v. State, 451 S.W.3d 834, 840 (Tex. Crim.
App. 2015) (quoting Cosio v. State, 353 S.W.3d 766, 777 (Tex. Crim. App. 2011)).
To establish actual harm, the charge error must have (1) affected the very basis of
the case, (2) deprived the defendant of a valuable right, or (3) vitally affected a
defensive theory. Cosio, 353 S.W.3d at 777.

       When assessing harm based on the particular facts of the case, we consider:
(1) the charge; (2) the state of the evidence, including contested issues and the
weight of the probative evidence; (3) the parties’ arguments; and (4) all other
relevant information in the record. Id.

       Considering the jury charge, the charge authorized conviction if the jury
found that appellant caused “the penetration of the sexual organ of [complainant] .
. . by [appellant’s] finger, or by [appellant’s] penis, . . . OR, cause[d] the contact of
the sexual organ of [complainant] by [appellant’s] penis.” As we have discussed
above, although the charge required all jurors to agree that a sexual assault had
been committed, it did not require the jury to agree on exactly which sexual assault
was committed.         Some jurors could have believed that appellant contacted
complainant’s sexual organ with his penis, while others may have believed that he



believed that it had to be unanimous about the offenses, not the criminal conduct constituting the
offenses.”).

                                               17
penetrated complainant’s sexual organ with his finger. This factor weighs in favor
of a finding of harm.

         The state of the evidence, however, suggests that appellant was not harmed
by this charge. Complainant testified that she remembered somebody having sex
with her; she remembered “somebody . . . poking around with their penis in [her]
private area;” and she remembered “somebody putting their penis into [her].”
Other witnesses testified that they saw appellant on top of complainant in the
backseat of the truck; that complainant was not wearing any pants; and that
appellant was pulling his pants up as he exited the truck. This evidence supports
that appellant either contacted or penetrated complainant’s sexual organ with his
penis.

         On the other hand, no evidence was presented that appellant (or anybody
else) penetrated complainant’s sexual organ with a finger. Appellant contends that
complainant’s testimony that she was sore for several days after the assault is
evidence that complainant was penetrated by “a finger, several fingers or a
complete hand.”      But there was no evidence before the jury to support this
conclusion, and it is equally likely that complainant may have been sore after being
penetrated by appellant’s penis — a conclusion that was supported by the
evidence. Accordingly, it is highly unlikely that any juror believed appellant
penetrated complainant with his finger.

         Having concluded that the evidence supports a finding of contact or
penetration by appellant’s penis — between which acts jury unanimity was not
required — and that it was highly unlikely that any member of the jury concluded
that appellant penetrated complainant’s sexual organ with his finger, this evidence
supports a finding that appellant was not egregiously harmed by the erroneous
charge. See Irielle v. State, 441 S.W.3d 868, 878-79 (Tex. App.—Houston [14th

                                          18
Dist.] 2014, no pet.) (charge error was not egregious because, “under any view of
the evidence, the likelihood of non-unanimity is exceedingly remote”); see also
Jourdan, 428 S.W.3d at 98 (“[A]ppellant’s primary defensive posture . . . was that
no sexual assault took place. Having convicted the appellant, the jury obviously
rejected his version of the event. Whether or not the jury believed the appellant’s
exculpatory testimony was not a function of its ability to agree whether he
penetrated her sexual organ digitally or contacted it with his penis. Thus, any error
in the jury charge in failing to require such agreement did not serve to undermine
the particular defense he chose to pursue.”).

       Concerning the parties’ arguments, appellant contends that “both sides,
either in voir dire or final argument, reinforced the incorrect sexual assault
application paragraph of the jury charge.” Our review of the record reveals that,
while both sides discussed the relevant portion of the charge at some point during
either voir dire or closing arguments, neither side did anything more than simply
restating the charge. During voir dire, the State told the jury, “I have to prove that
the defendant, [appellant], caused the penetration of the sex organ of [complainant]
by the sexual organ of the defendant without the consent of [complainant] or I have
to prove that caused [sic] the contact of the sexual organ of [complainant] by the
sex organ of the defendant without her consent or I have to prove caused [sic] the
penetration of her anus[7] by his finger and it was without her permission.”
Appellant’s counsel contended during closing argument that, “now we’re only
dealing with count 1; and count 1 is the sexual assault charge either by penetration
by the finger, the penis, or by contact with defendant’s penis to the sexual organ of
[complainant].”

       7
         This appears to be in reference to the second count of the indictment, which the State
later abandoned. Notably, the State did not argue before the jury that they could convict based
on penetration of complainant’s sexual organ by appellant’s finger.

                                              19
      That was the extent of either party referencing the charge and what was
required to be proved. Neither party emphasized to the jury that they need not be
unanimous on the manner of the sexual assault. See Jourdan, 428 S.W.3d at 98-99
(whether the State emphasized that unanimity was not required was “obviously an
important consideration in any analysis of egregious harm,” but finding no
egregious harm under the facts of that case “notwithstanding the prosecutor’s
insistence that unanimity was not required”). Accordingly, we cannot say that the
factor weighs in favor of egregious harm.

       Considering that the evidence would have made the likelihood of a non-
unanimous verdict remote, and considering that neither party emphasized to the
jury that they need not agree on the discrete act constituting the sexual assault, we
conclude that the erroneous charge did not affect the very basis of the case, deprive
appellant of a valuable right, or vitally affect appellant’s defensive theory. See
Jourdan, 428 S.W.3d at 99; Cosio, 353 S.W.3d at 777. Appellant did not suffer
egregious harm, and his second issue is overruled.

      E.     Attempted Sexual Assault

      While discussing his second and third issues, appellant briefly contends that
the portion of the jury charge submitting the lesser-included offense of attempted
sexual assault was erroneous because “it gave the jurors the impression that they
still had to find Appellant either penetrated the complainant’s sexual organ by his
penis, or by his finger, or that he caused her sexual organ to contact his penis,
rather than attempt to do one of those acts, in order to convict Appellant of
Criminal Attempted Sexual Assault.” The jury charge instruction on attempted
sexual assault was identical to the sexual assault charge, with the exception that it
included an element concerning attempt:

      1. On or about the 2nd day of December, 2012, in Liberty County,
                                          20
         Texas,; [sic] and
      2. Without the consent of [complainant],
      3. The defendant, [appellant], did then and there intentionally or
      knowingly;


      4. With the specific intent to commit Sexual Assault, perform an act
      amounting to more than mere preparation that tends but fails to effect
      the commission of sexual assault;
      5. Cause
            a. the penetration of the sexual organ of [complainant]
                   i. by [appellant’s] finger, or
                   ii. by [appellant’s] penis,
            b. OR, cause the contact of the sexual organ of [complainant]
               by [appellant’s] penis.
      You must all agree on elements 1, 2, 3, 4 and 5 listed above.

      If you all agree the [S]tate has proved each of the five elements listed
      above, you must find the defendant “guilty” of the lesser included
      offense of Criminal Attempted Sexual Assault.

      If you all agree the [S]tate has failed to prove, beyond a reasonable
      doubt, one or more of elements 1, 2, 3, 4 and 5 listed above you must
      find the defendant “not guilty.”
      If you should find from the evidence that the defendant is not guilty,
      or if you have a reasonable doubt as to whether the defendant is guilty
      thereof, then you will acquit the defendant and of Criminal Attempted
      Sexual Assault, and say by your verdict “not guilty.”
The charge also included an instruction on criminal attempt that provided that “[a]
person commits an offense if, with the specific intent to commit an offense, he
does an act amounting to more than mere preparation that tends but fails to effect
the commission of the offense intended.          It is no defense to prosecution for
criminal attempt that the offense attempted was actually committed.”


                                         21
       Appellant contends that an ordinary juror would not read the paragraph
regarding “an act amounting to more than mere preparation” as applying to, or
modifying, the causation paragraph. We disagree. Appellant did not object to the
instruction at trial, and does not cite any case law supporting this argument on
appeal. While the charge could have been more artfully drafted, the instruction
was not confusing or misleading. Absent evidence to the contrary, we presume
that the jury understood and followed the jury charge. Gelinas v. State, 398
S.W.3d 703, 706 (Tex. Crim. App. 2013); Hutch v. State, 922 S.W.2d 166, 172
(Tex. Crim. App. 1996). We reject appellant’s contention that the jury charge
instruction on attempted sexual assault was erroneous.

III.   Ineffective Assistance of Counsel

       In his fourth issue, appellant contends that he received ineffective assistance
of counsel at the punishment phase of trial.

       A.    Standard of Review

       To prevail on a claim of ineffective assistance of counsel, an appellant must
show that (1) counsel’s performance was deficient because it fell below an
objective standard of reasonableness; and (2) the deficient performance prejudiced
the defense. Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011) (citing
Strickland v. Washington, 466 U.S. 668, 689 (1984)).

       To satisfy the first prong, appellant must prove by a preponderance of the
evidence that trial counsel’s performance fell below an objective standard of
reasonableness under the prevailing professional norms. Id. An appellant must
overcome the presumption that trial counsel’s actions fell within the wide range of
reasonable and professional assistance. See Garza v. State, 213 S.W.3d 338, 348
(Tex. Crim. App. 2007). Any allegation of ineffectiveness must be firmly founded


                                          22
in the record, and the record must affirmatively demonstrate the alleged
ineffectiveness. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999);
see also Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005) (“Direct
appeal is usually an inadequate vehicle for raising [an ineffective assistance] claim
because the record is generally undeveloped.”).        If counsel’s reasons for his
conduct do not appear in the record and there is at least the possibility that the
conduct could have been grounded in legitimate trial strategy, we will defer to
counsel’s decisions and deny relief on an ineffective assistance claim. Garza, 213
S.W.3d at 348.

      To satisfy the second prong, appellant must show that there is a reasonable
probability — or a probability sufficient to undermine confidence in the outcome
— that the result of the proceeding would have been different but for counsel’s
unprofessional errors. Lopez, 343 S.W.3d at 142. “The determination of harm in
the punishment context is difficult because of the scope of evidence that is allowed
under Article 37.07, but appellate courts may grant relief where there is a
reasonable probability that, but for trial counsel’s errors, the sentencing jury would
have reached a more favorable verdict.” Ex parte Rogers, 369 S.W.3d 858, 864
(Tex. Crim. App. 2012).

      We consider the totality of the circumstances in determining whether
counsel was ineffective. Thompson, 9 S.W.3d at 813. Failure to satisfy either
prong of the Strickland test defeats an ineffective assistance claim. Strickland v.
Washington, 466 U.S. 668, 697 (1984).

      B.     Ineffective Assistance During Punishment Phase

      Appellant contends that his appointed trial counsel was ineffective during
the punishment phase of trial because he opened the door to admission of an
extraneous offense that resulted in a more severe punishment by the jury.
                                         23
      During the punishment phase of trial and after the State had rested, the State
learned that appellant had a sexual relationship with a 15-year-old girl who was
babysitting for appellant and appellant’s then-wife. Appellant allegedly had a
child by the babysitter. The State promptly notified appellant’s trial counsel —
before the defense began its presentation of punishment evidence — that the State
intended to attempt to elicit evidence concerning the extraneous offense.

      The defense presented its punishment evidence the next day. Appellant’s
trial counsel first called a probation officer as a witness. The probation officer
testified that the burden is on the defendant to prove entitlement to probation;
discussed the eligibility requirements for probation; and testified that appellant was
a candidate for probation. The State cross-examined the probation officer about
whether he had “heard that [appellant] had knocked up a 15-year-old girl when he
was already married and had children.” Appellant’s trial counsel objected that he
had not been provided proper notice of the extraneous offense. The trial court
withheld its ruling on the objection at that time, but requested the State to reserve
that line of questioning for a more appropriate witness. The State then questioned
the probation officer concerning his knowledge of the specific facts of this case.
After the State’s attorney informed the probation officer of the circumstances
underlying appellant’s conviction, the probation officer — in his final statement
before the jury — testified that he did not believe appellant deserved probation.

      Appellant’s trial counsel also called appellant’s aunt and sister, apparently as
character witnesses and in an attempt to prove up appellant’s eligibility for
probation.   Trial counsel asked appellant’s aunt whether appellant had ever
committed any crimes and whether appellant’s sexual assault of complainant was
consistent with his character. Appellant’s aunt replied that, to her knowledge,
appellant had not previously committed any crimes and that the sexual assault was

                                         24
“very out of character.” The State cross-examined the aunt regarding whether
appellant had a child with a 15-year-old babysitter.8 She admitted that he had; she
did not know exactly how old the babysitter was when the incident occurred, but
said “she was young.”

       Appellant’s trial counsel called appellant’s sister as the final punishment
witness. Appellant’s trial counsel asked appellant’s sister whether appellant had
ever committed any crimes that she was aware of, and she replied that he had not.
Trial counsel also asked whether appellant’s sister believed that appellant
condoned rape, and she responded that she did not believe it was something
appellant would condone.          The State cross-examined the sister about whether
appellant had a child with the 15-year-old babysitter who was watching his other
child. Appellant’s sister testified that he did have a child with the 15-year-old
babysitter. The State asked whether appellant’s sister believed it was a crime in
Texas for an adult to have sex with a 15-year-old, and she said such action
constituted a crime.

       Appellant frames his fourth issue as a complaint that appellant’s trial counsel
was ineffective for calling punishment witnesses after the State had rested; these
witnesses opened the door to evidence of appellant’s prior sexual relationship with
a 15-year-old babysitter with whom he had a child.9 Within his fourth issue,

       8
        Appellant’s trial counsel again objected to this line of questioning, and the objection
was overruled.
       9
          Appellant does not contend that the extraneous offense evidence was inadmissible.
Texas Code of Criminal Procedure article 37.07 provides in part that “evidence may be offered
by the state and the defendant as to any matter the court deems relevant to sentencing, including
but not limited to . . . any other evidence of an extraneous crime or bad act that is shown beyond
a reasonable doubt by evidence to have been committed by the defendant or for which he could
be held criminally responsible, regardless of whether he has previously been charged with or
finally convicted of the crime or act.” Tex. Code Crim. Proc. Ann. art. 37.07 § 3(a)(1) (Vernon
Supp. 2015). The record does not reflect whether appellant was arrested or prosecuted for his
prior sexual relationship with the 15-year-old babysitter.

                                               25
appellant also contends that his trial counsel was ineffective for calling the
probation officer who, on cross-examination by the State, was “converted to a
State’s witness” and testified that appellant did not deserve probation.         We
consider this sub-issue first.

      This court considered a similar situation in DeLeon v. State, 322 S.W.3d
375, 384 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d).              There, the
defendant’s trial counsel called a probation officer as a witness during the
punishment phase in an apparent attempt to persuade the jury that probation was
appropriate. Id. at 380, 384. On cross-examination, the probation officer testified
that offenders such as the defendant would always be a risk to society; probation
did not remove that risk; and “[i]f you want to protect the public, then you put [sex
offenders] in a situation where they can’t have access to children.” Id. at 384-85.
The defendant received a 14-year sentence out of a possible range between two and
20 years. Id. at 386.

      The appellant in DeLeon contended on appeal that his trial counsel provided
ineffective assistance during the punishment phase when he (1) called a probation
officer as an expert witness who gave damaging testimony; and (2) failed to object
to the prosecutor’s questions which elicited the damaging testimony. Id. at 384.
No record was developed at trial or through hearing on a motion for new trial
explaining counsel’s deficiencies. Id. at 385. We noted that the probation officer’s
testimony “was particularly damaging to appellant’s prospects for probation or a
short prison sentence,” and concluded, in part, that trial counsel was deficient “for
calling [the probation officer] to the stand in the first place.” Id. We further
concluded that “[t]here could have been no strategic reason for producing and
permitting such damning testimony,” and that “[c]ounsel should have known how
[the probation officer] was going to testify on these matters.” Id. at 385-86.

                                         26
Finally, we concluded that, given the nature of the testimony and the emphasis
placed upon it, it was likely that the testimony had an effect on the jury’s
assessment of punishment. Id. Accordingly, we affirmed the conviction, but
concluded that the appellant received ineffective assistance of counsel during the
punishment phase and remanded for a new punishment hearing. Id. at 387.

       Appellant argues that the facts of this case are substantially similar to those
of DeLeon. The State does not address DeLeon in its brief. Instead, the State
emphasizes that there was no motion for new trial or a hearing addressing trial
counsel’s strategy, if any. The State urges us to deny relief on that basis.

       Following our precedent in DeLeon, trial counsel’s decision to call the
probation officer without first determining whether the probation officer would
testify in a harmful way once presented with the specific facts of the case 10 and
counsel’s failure to object to that harmful testimony establish ineffective assistance
of counsel. See id. at 385-86; see also Ex Parte Rogers, 369 S.W.3d at 863 (trial
counsel’s failure to object to irrelevant testimony was ineffective assistance where
“there was no reasonable trial strategy for trial counsel not to object to the
testimony of C.R.”); Mares v. State, 52 S.W.3d 886, 893 (Tex. App.—San Antonio
2001, pet. ref’d) (where trial counsel’s sole strategy during punishment phase was
to obtain a probated sentence, trial counsel’s failure to object to probation officer’s
testimony that defendant was not a good candidate for probation fell below an
objective standard of reasonableness).

       The circumstances in this case are more egregious than those in DeLeon,
because in this instance the error was compounded by decisions made at trial.


       10
            According to the probation officer’s testimony, his opinion concerning appellant’s
eligibility for probation was based on a five-minute interview with appellant in which he and
appellant did not discuss the facts of the case.

                                             27
      Appellant’s trial counsel initially called the probation officer and established
through that witness that appellant was eligible for probation. See Flores v. State,
487 S.W.2d 122, 128 (Tex. Crim. App. 1972) (“The burden of proof as to an
accused’s eligibility and entitlement to probation is upon the accused.”). The State
attempted to question the probation officer on cross-examination about the prior
sexual relationship with the 15-year-old babysitter. After counsel’s objection, the
trial court requested the State to reserve that line of questioning for a more
appropriate witness. The State responded, “We have another witness, Judge, we
will take it up with.”

      Appellant’s trial counsel then called appellant’s two family members.
Appellant’s trial counsel elicited testimony from the family members that, to their
knowledge, appellant had not committed any prior crimes and that his sexual
assault in this case was “very out of character” — questions that opened the door to
cross-examination concerning the prior sexual relationship with the 15-year-old
babysitter. The second witness, appellant’s sister, testified as follows:

      Q.     The baby sitter that was baby-sitting [appellant’s oldest
             daughter], the 15-year-old girl, is actually the mother of
             [appellant’s second child]; isn’t that correct?
      A.     Yes.
      Q.     Now, do you think it’s a crime in the state of Texas to have sex
             with a 15-year-old person when you’re a grown man 20, 30
             years of age?
      A.     Yeah, it’s a crime; but if you would have known this 15-year-
             old person --
      Q.     That’s not my question to you, ma’am. Do you think it’s a
             crime?
      A.     Yes.
      Q.     It’s rape. Would you agree with that?
      A.     Trust me it wasn’t rape.

                                          28
      Q.     Yes, ma’am. By the laws of the [S]tate of Texas it’s sexual
             assault.
      A.     Maybe by the laws of the [S]tate of Texas, yeah.
      Q.     But he didn’t do that, did he?
      A.     Not when she just let it happen, no.
      Q.     Is it your testimony it’s the 15-year-old girl’s fault, not the
             grown adult?
      A.     She knew exactly what was going on.
      Q.     My testimony to you is -- excuse me. Question. Is it your
             testimony in this courtroom it’s the 15-year-old girl’s fault, not
             your brother’s fault?
      A.     Yeah, it was my brother’s fault. He’s an adult.

      Even assuming there was some arguable benefit to calling one of appellant’s
family members, we cannot discern any reasonable trial strategy for calling the
second family member, whose testimony produced no additional benefit to
appellant and whose cross-examination provided the State another opportunity to
emphasize the prior sexual relationship with the 15-year-old babysitter.          See
Walker v. State, 195 S.W.3d 250, 262 (Tex. App.—San Antonio 2006, no pet.)
(“Although unadjudicated arrests may be admissible in the punishment phase of a
criminal trial, the State in this case had made clear it did not intend to call any
witnesses; nor did it cross-examine Walker about his arrest history. It was not until
Walker’s own attorney took Walker on re-direct and asked broadly whether he had
had any ‘problems with law violations’ in the last twenty years that the arrests
were raised. . . . A strategic choice to open the door to evidence of Walker’s arrest
history, made after no investigation and no knowledge of that history, is not a
reasonable decision . . . .”) (citation omitted).

      Under the facts of this case, where appellant’s trial counsel (1) knew of the
State’s intention to elicit testimony concerning his prior sexual relationship with

                                            29
the 15-year-old babysitter, and yet called witnesses who had knowledge of the
relationship and who provided no real benefit to appellant’s argument for a lesser
punishment; (2) failed to properly investigate what the probation officer’s
testimony would be, and that he would testify in a harmful manner if presented
with the facts of the case; and (3) failed to object to the probation officer’s
testimony that he did not believe appellant deserved probation, where appellant’s
sole strategy during punishment was to obtain a probated sentence, we conclude
that appellant’s trial counsel provided ineffective assistance of counsel during the
punishment phase. Even in the absence of a motion for new trial or hearing, no
reasonable trial strategy can account for these errors, and appointed counsel’s
actions fell outside the wide range of reasonable and professional assistance. See
Weaver v. State, 265 S.W.3d 523, 538 (Tex. App.—Houston [1st Dist.] 2008, pet.
ref’d) (“[I]t is not speculation to hold counsel ineffective if a silent record clearly
indicates that no reasonable attorney could have made such decisions. . . .
Therefore, in rare cases, the record can be sufficient to prove that counsel’s
performance was deficient, despite the absence of affirmative evidence of
counsel’s reasoning or strategy.”).

      We next consider whether the deficient performance prejudiced the defense.
See Strickland, 466 U.S. at 689. Based on the totality of the circumstances, we
cannot say that it did not.

      For one, the very witness who testified about appellant’s eligibility for
probation further testified that, in his opinion, appellant did not deserve it.
Moreover, only two other witnesses testified during the defense’s punishment case:
appellant’s close family members whose credibility was tarnished with evidence of
appellant’s prior sexual relationship with a 15-year-old and with their apparent
assent to that relationship.

                                          30
      The State repeatedly emphasized the prior relationship during its nine-page
closing argument:

      . . . [Appellant] wants you to give him the right to come back in the
      community with us.
            He forfeited that right. Another indicator of what he’s like --
      because he has never done anything wrong in his life except as a
      grown man at 37, 30. Don’t know the age. An adult has sex with a
      15-year-old baby sitter.
            That’s rape. That’s sexual assault, and [appellant’s trial
      counsel] summed it up perfectly when he said it’s illegal to have sex
      with a child when he was questioning people. That one was a child
      and he raped her but he wants you to give him probation because he
      deserves it.
              . . . What does a rapist look like? I submit to you he sits right at
      the end of that table. You found him guilty. That’s the face of a
      rapist.
            That’s the face of a man of opportunity, 15-year-old girl; and
      [appellant’s trial counsel] says we don’t know how old she was. The
      witnesses say right here she was 15 when she had that baby, 15.

The State returned to this point in its closing argument:

            He knew exactly what the consequences of his actions were.
      He had already been through it twice before. He knew his dad had
      raped his sister. He knew the pain it caused his family.
             He knew the hardache [sic] it caused his sister. He was well
      aware of the circumstances of rape. He learned it a second time when
      he raped a 15-year-old girl, but you can minimize that by saying it’s
      not his fault. He’s just a man.
             That 15-year-old girl wanted it. He’s the adult, and the law
      says as the adult you can’t do this. He knows the problems it has
      caused in his family and her family. He knows; and he still chose to
      do it again, a man of opportunity.
Following these arguments, the jury assessed the statutory maximum jail sentence
of 20 years, and, at $8,000, nearly the maximum fine. See Tex. Penal Code Ann.

                                          31
§§ 12.33(a), (b) (Vernon 2011) (providing that punishment range for a second
degree felony is not less than 2 years or more than 20 years and a fine not to
exceed $10,000); 22.011(f) (classifying sexual assault as a second degree felony).

      Considering the totality of the circumstances, there is a reasonable
probability (or a probability sufficient to undermine confidence in the outcome)
that, but for trial counsel’s deficient performance, the sentencing jury would have
reached a more favorable verdict. See Ex parte Rogers, 369 S.W.3d at 864; Lopez,
343 S.W.3d at 142. Accordingly, we conclude that appellant’s appointed trial
counsel was ineffective, and we remand the case for a new hearing on punishment.
See DeLeon, 322 S.W.3d at 386; Hagens v. State, 979 S.W.2d 788, 792 (Tex.
App.—Houston [14th Dist.] 1998, pet. ref’d) (“If the error occurred at the
punishment phase of the trial, the conviction is retained, but the judgment is
reversed and the cause remanded for a new punishment hearing.”).

                                   CONCLUSION

      Having overruled appellant’s first, second, and third issues, we affirm
appellant’s conviction. However, because we conclude that appellant received
ineffective assistance of counsel during the punishment phase, we reverse the trial
court’s judgment and remand the cause for a new punishment hearing.




                                      /s/    William J. Boyce
                                             Justice


Panel consists of Chief Justice Frost and Justices Boyce and Wise (Frost, C.J.,
dissenting).
Publish — Tex. R. App. P. 47.2(b).


                                        32